DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Formal Matters
Applicant's response and amendment filed 10/25/2020, which amended claims 41, 46, 48 and 50, has been entered.  Claims 41-44, 46 and 48-51 are pending.  Claims 1-40, 45 and 47 were previously cancelled.  Claims 41-44, 46 and 48-51 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 
Claim Rejections - Withdrawn
The rejection of claims 41-44, 46 and 48-51 under 35 U.S.C. § 103 as being unpatentable over Brown (U.S. Patent No. 2,715,295; 1955), further in view of Kim (Journal of Food Protection, Vol. 63, No. 2, pp. 244-251; 2000) and Heitz (U.S. Patent No. 5,798,112; 1998), has been withdrawn in view of Applicant’s claim amendments, which includes the composition emitting at least one volatile material to attract at least one fly with a substantially higher frequency than a bee, which further narrows the claim to where the art of record does not teach such a limitation.

Claim Rejection - 35 U.S.C. § 112 – Written Description
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 41-44, 46 and 48-51 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is new based on Applicant’s claim amendments.
Regarding claims 41 and 50, the claims provide the limitation “wherein the at least one anaerobically fermented biomass comprises an aquatic biomass to emit the at least one volatile material responsive to a self-priming fermentation thereof.”  While Applicant benefits from what Applicant discloses in the specification, the originally filed claims and what was known in the art at the time of filing the application, it does not appear that Applicant was in possession of such claims where there is a self-priming fermentation.  
It is noted that the original specification indicates that the dead fly structure forms an anaerobic seal and a substrate over the attractant to create a self-propagating anaerobic system (e.g., see paragraphs 44 and 109), however such a “self-propagating anaerobic system” is not clearly defined and doesn’t not appear to be related to a “self-priming fermentation.”  
Accordingly, the limitations in claims 41 and 50 concerning the anaerobically fermented biomass comprises an aquatic biomass to emit the at least one volatile material responsive to a self-priming fermentation thereof, represents new matter, unless Applicant can specifically indicate where the expressed recitation for such a limitation for the self-priming fermentation is provided in the originally filed claims, drawings or specification.


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 41-44, 46 and 48-51 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  This rejection is new based on Applicant’s claim amendments.
Claim 41 recites “the at least one bacterium selected from the list of bacterial phyla consisting of a quantified population of an Enterobacteriaceae, a Bacteroides, a Peptostreptococcus, and a Serratia” (emphasis added).  Claim 50 is similarly worded.
The above claims are unclear whether the quantified population of bacteria is required to have all of Enterobacteriaceae, a Bacteroides, a Peptostreptococcus, and a Serratia within the quantified population of bacteria, or, whether this was an attempt to have the group of bacteria within Markush format.  If the claims are to be in Markush format (i.e., Applicant wants the listed bacteria in Markush format), it is suggested that selected from the group consisting of an Enterobacteriaceae, a Bacteroides, a Peptostreptococcus, and a Serratia.”  Otherwise, it is suggested for clarity purposes that the recitation of the quantified bacteria be in the alternative.  
Additionally, claims 41 and 50 also have the same limitation “to emit the at least one volatile material response to self-priming fermentation thereof.”  It is noted that the original specification indicates that the dead fly structure forms an anaerobic seal and a substrate over the attractant to create a self-propagating anaerobic system (e.g., see paragraphs 44 and 109), however such a “self-propagating anaerobic system” is not clearly defined and does not appear to be related to, or associated with, a “self-priming fermentation.”  The claims are unclear as to what is a “self-priming fermentation” since there is no indication within the originally filed specification that defines this type of fermentation or how it relates to or is associated with the fermentations indicated in the specification.
Since claims 42-44, 46, 48 and 49 depend from indefinite claim 41 and claim 51 depends from indefinite claim 50, and the above dependent claims do not clarify the above point of confusion, claims 42-44, 46, 48, 49 and 51 must also be rejected under 35 U.S.C. § 112(b).
In view of the above and in the interest of compact prosecution, claims 41 and 50 will be interpreted where the at least one bacterium will be in the alternative and not as a collection of all listed bacteria.  Further, self-priming will be interpreted as self-propagation based on the addition of insect material that was attracted into the traps.

Claim Rejections - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 41-44, 46 and 48-51 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown, W.E. (U.S. Patent No. 2,715,295; 1955; cited in the IDS dated 5/30/2017), further in view of Mazor et al. (Crop Protection, Vol. 22, pp. 995-997; 2003), Kim et al. (Journal of Food Protection, Vol. 63, No. 2, pp. 244-251; 2000) and Heitz et al. (U.S. Patent No. 5,798,112; 1998).  This rejection is new based on Applicant’s claim amendments.
It is initially noted that the claims are directed to a composition.
With regard to claims 41, 49, and 50 and the intended uses of the composition within the claims (e.g., “to attract at least one insect” or “the composition attracts the at least one insect”), the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, and its discovery by appellants is In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
With regard to claims 41 and 50 (indicating “anaerobically fermented biomass…at least one bacterium cultured”), claims 42 and 50 (indicating “a biological material obtained”), and claim 51 (“wherein the at least one anaerobically fermented biomass is fermented at least in part with the addition of dry ice”), these are product by process claims.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
Accordingly, the anaerobically fermented biomass, is only relevant as to the way the biomass is obtained (the process) and is immaterial to the patentability of the biomass (i.e., the product; see MPEP § 2113).  In view of the above, any aquatic biomass (marine animal tissue) encompasses the scope of the claims.
Regarding claims 41-43 and 48-51, Brown teaches an insect trap composition where fish meat, an aquatic biomass, is in contact with a fluid (i.e., an effluent; column 4, lines 65-69). Brown recommends uncooked, unsalted or unsmoked fish meat (aquatic biomass) since it is desired that normal bacterial organisms be present in the meat.  The decomposition (i.e., putrefaction, a type of fermentation via bacteria) of the fish meat will emit a nitrogenous odor to attract flies (column 4, lines 70-74).  
In view of the above, if the bacteria are present in the meat and the bacteria are allowed to grow, the bacteria are interpreted as cultured.  Since Brown teaches that the 
Further, since the bacteria are cultured and produce attractants to flies, the limitation “quantified population” in the composition is not further limiting since it does not affect the composition.  That is, a quantified population within the composition does not affect the composition since the amount of the population is interpreted as “quantified” when there is a sufficient amount of bacteria able to produce such an attractant.
With regard to composition being attractive to flies, Brown also teaches providing a means of killing flies (via the composition) which is selective in its operation whereby the fly, a relatively undesirable insect, is exterminated while beneficial insects are not necessarily reduced in number (column 1, lines 69-72).  In view of the above, Brown teaches that the composition attracts at least one fly with a substantially higher frequency than beneficial insects.
Regarding claim 47, Brown teaches that the composition can contain clay (column 4, line 55).
It is noted that claims 48 and 49 are further describing the intended uses within claim 41 and are not further limiting, therefore, these claims are included with the rejection of claim 41.
Although Brown provides a means of killing flies which is selective in its operation where the fly is exterminated while beneficial insects are not necessarily reduced in number, Brown does not explicitly that the beneficial insects are bees. 

Additionally, Brown does not teach that the composition also comprises a dye having an emission wavelength within a range spanning 200-800 nanometers and a concentration range from 0.01 to 1000 ppm.
Mazor teaches that beneficial insects include honey bees (page 995, column 1, paragraph 1).  The attractiveness of three fruit fly commercial proteinaceous baits to honey bees was investigated, since bee mortality was considered to be formerly related to the baits (Abstract).  Further, Mazor teaches that three commercial fruit fly baits were tested in choice tests, where the three baits (baits mixed in water) and water were introduced to bees.  Results indicate that the attraction of the bees to the three protein-based baits and to water show that the bees preferred pure water over any of the water mixed commercial fly baits (page 996, column 1, paragraph 5).  The preference to water was significantly higher than that of the three commercial fly baits (i.e., bees removed between 3 and 10 times more water than water mixed fly baits NuLure and Buminal), while there were no significant differences in the preference of the bees between the three fly baits (Abstract; page 996, column 1, paragraph 5, to column 2, paragraph 1).  The behavior of the bees toward water and the three fly baits, characterized by their presence on the test materials at several times during the experiment, also points to the bees’ 
Kim teaches that scombroid poisoning is one of the three most frequently reported illnesses associated with seafood consumption in the United States, where histamine has been shown to be the cause of scombroid poisoning, and its toxicity is enhanced by the presence of other biogenic amines in foods (page 242, column 1, paragraph 1).  Histamine is formed by decarboxylation of histidine, which is found at high levels in muscles of fish belonging to the Scombroidae family and the Scomberesocidae family, where it is most frequently associated with the consumption of tuna, skipjack, mackerel, and bonito, although nonscombroid fish, such as mahi-mahi, bluefish, herring, and sardines, often have been reported to contain high levels of histamine (page 242, column 1, paragraph 1).  
Histamine formation is largely induced by high temperature abuse of fish postharvest, and the accumulated level is affected by the combination of time and temperature (page 242, column 1, paragraph 2).  It generally results from proliferation of histamine producing bacteria, which possess histidine decarboxylase (page 242, column 1, paragraph 2).  Enterobacteriaceae has been reported to be the most important histamine-producing bacteria in fish, where Morganella morganii, Klebsiella pneumoniae and Hafnia alvei have been isolated from fish incriminated in scombroid poisoning (page 242, column 1, paragraph 1).  Other microorganisms (e.g., Plesiomonas shigelloides, Pseudomonas spp., and Aeromonas spp.,) and N-group bacteria, have also been reported as histamine producers (page 242, column 1, paragraph 1).  
Morganella morganii consistently has been shown to be a prolific histamine former in fish and culture broth (page 242, column 2, paragraph 2).  It is possible that the species is introduced through postharvest contamination, because it is rarely found on freshly caught fish and it is isolated only from spoiled fish muscles (page 242, column 2, paragraph 2).  Two hundred bacteria from ripened semi-preserved Spanish anchovies were isolated, and Morganella morganii showed the highest histamine content after 24 hour incubation at 37 °C (page 242, column 2, paragraph 2).  
Morganella morganii was the most active histamine former among isolates in histamine evaluation medium (page 242, column 2, paragraph 2).  Eight of the nine high histamine producers isolated from decomposed mahi-mahi were Morganella morganii (page 242, column 2, paragraph 2).  Three hundred seventy four histamine-producing bacteria during tuna spoilage where from these, 47 strains of Morganella morganii were isolated (page 242, column 2, paragraph 2).  
Kim also teaches that Morganella morganii not only produced histamine but also other biogenic amines, such as cadaverine, putrescine, and phenylethylamine, where the temperature of 25 °C was most optimum for the biogenic amine formation, as it was for histamine (page 248, column 2, paragraph 2).
Many microorganisms, especially within the Enterobacteriaceae family, are known to possess decarboxylase enzymes and, thus, are capable of producing putrescine, cadaverine, and other biogenic amines in addition to histidine decarboxylase producing histamine (page 248, column 2, paragraph 3).

Heitz also teaches that for the active xanthene dye, the xanthene based ingredient will exhibit a half-life in the environment of hours or days and will naturally photodegrade (i.e., biodegradable) which poses little or no risk for use in the agriculture industry (column 3, lines 24-30). 
In view of the above, since such dyes are photoactive dyes and photodegrade, they will have an emission wavelength within the claimed range, which includes the visible light wavelengths.  Additionally, since the dyes photodegrade, the composition will also comprise a dye fragment as the dye photodegrades.
Heitz also teaches photoactive dye is present in an amount of between 0.025%-4.0% (i.e., 250 ppm - 40,000 ppm) by weight of the composition (column 28, lines 66-67; claim 6).
A person of ordinary skill in the art would have been motivated to utilize the fish meat (an aquatic biomass) in Kim for the materials in the Brown composition and utilize the photoactive dyes of Heitz (at the claimed concentrations) with the Brown composition since Kim teaches that utilizing known fish meat (an aquatic biomass) produces histamine and biogenic amines (e.g., cadaverine, putrescine, and phenylethylamine) formed by decarboxylation of histidine by bacteria such as Enterobacteriaceae (e.g., Morganella morganii) so that when the natural bacteria decompose the fish meat (an aquatic biomass) via natural fermentation the composition will emit volatile compounds to attract flies (over beneficial insects such as bees), while Heitz teaches known dyes utilized for insect baits and that such dyes are known and environmentally friendly.
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the fish meat (an aquatic biomass) in Kim for the materials in the Brown composition and utilize the photoactive dyes of Heitz (at the claimed concentrations) since in doing so will provide an advantage to Brown by expanding the type of fish meat (an aquatic biomass) and adding known insect bait dyes in the composition since it is known that bacteria that will produce known histamine and biogenic amines (e.g., cadaverine, putrescine, and phenylethylamine) that will emit from the aquatic biomass anaerobic bacteria composition (where such a composition attracts flies over beneficial insects such as bees), as well as provide a composition that attracts insects via the dyes which are environmentally friendly and are agriculturally low risk in their use.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejections above.

With regard to Applicant’s argument concerning that the claims undergo a transformation via aerobic fermentation to produce anaerobic bacteria that emit volatile materials (Reply, page 6), this is not persuasive since such an argument is not commensurate in scope of the claims.  Alternatively, such an argument is not persuasive since such a transformation of the composition is inherent result of the composition being fermented by the bacteria present in the composition.
With regard to Applicant’s arguments based on case law (Reply, page 6-13), they are not persuasive since they are not relevant to the provided rationale for obviousness.  
As noted, in response to Applicant's arguments against the references individually (reply, pages 5-18), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard to Applicant’s arguments concerning anaerobic fermentation in view of product by process claim limitations, (Reply, page 9), this is also not persuasive since as noted in the rejection above, the claims are directed to a composition.  Further, as noted above claims 41, 42, 50 and 51 are product by process claims, where the product by process claim limitations are not further limiting in a product claim (see the above paragraphs concerning MPEP § 2113; expressly incorporated herein).   

As noted, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631